Name: 2009/864/EC: Commission Decision of 30 November 2009 amending Decision 2007/777/EC as regards imports into the Community of biltong from certain parts of South Africa and from Uruguay (notified under document C(2009) 9362) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  foodstuff;  tariff policy;  health;  America;  Africa;  international trade
 Date Published: 2009-12-01

 1.12.2009 EN Official Journal of the European Union L 314/97 COMMISSION DECISION of 30 November 2009 amending Decision 2007/777/EC as regards imports into the Community of biltong from certain parts of South Africa and from Uruguay (notified under document C(2009) 9362) (Text with EEA relevance) (2009/864/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8, point 4 of Article 8, and Article 9(2)(b) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries (2) lays down rules on imports into the Community of consignments of certain meat products for human consumption. That Decision also lays down lists of third countries and parts thereof from which such imports are to be authorised and the model public and animal health certificates and the rules on the origin and treatments required for those products. (2) Part 3 of Annex II to that Decision lays down a list of third countries and parts thereof from which imports into the Community of biltong/jerky and pasteurised meat products are authorised. (3) Under Decision 2007/777/EC, imports of biltong obtained from meat of domestic bovine, ovine and caprine animals and farmed cloven-hoofed game (excluding swine) that has undergone a specific treatment are authorised into the Community from a region of South Africa that is free of foot-and-mouth disease. (4) South Africa has requested the Commission to authorise imports into the Community of biltong obtained from wild cloven-hoofed game from the same region of South Africa already authorised for the domestic species. (5) Several Community inspections carried out in South Africa have demonstrated that the competent veterinary authority of that third country provides appropriate guarantees as regards compliance with Community legislation, in accordance with the first subparagraph of point 1 of Article 8 of Directive 2002/99/EC. (6) It is therefore appropriate to authorise imports into the Community of biltong obtained from wild cloven-hoofed game (excluding swine) from the South African region already authorised to export such products obtained from domestic animals, provided that the biltong has undergone the specific treatment E set out in Part 4 of Annex II to Decision 2007/777/EC. (7) In addition, Uruguay is currently listed in Part 2 of Annex II to Decision 2007/777/EC. Accordingly, imports of products obtained from meat of domestic bovine animals that has undergone a specific treatment are authorised into the Community from that third country. (8) Uruguay has requested the Commission to also authorise imports into the Community of biltong from that third country obtained from meat of domestic bovine animals that has undergone the appropriate specific treatment. (9) Taking into account the animal health situation in Uruguay, it is appropriate to authorise imports from that third country into the Community of biltong obtained from meat of domestic bovine animals that has undergone the specific treatment E set out in Part 4 of Annex II to Decision 2007/777/EC. (10) Decision 2007/777/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended as follows: 1. The entry Uruguay in Part 2 is replaced by the following: Uruguay (1); 2. Part 3 is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 312, 30.11.2007, p. 49. ANNEX PART 3 Third countries or parts thereof not authorised for certain species under the non-specific treatment regime (A) but from where imports into the Community of biltong/jerky and pasteurised meat products are authorised ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game Ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina  AR F F XXX XXX XXX XXX A XXX XXX XXX A XXX XXX NA Namibia XXX XXX XXX XXX E E A XXX XXX A A E XXX Namibia NA-1 E E XXX XXX E E A XXX XXX A A E UY Uruguay E XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX ZA South Africa XXX XXX XXX XXX E E A XXX XXX A A E XXX South Africa ZA-1 E E XXX XXX E E A E XXX A A E ZW Zimbabwe XXX XXX XXX XXX E E A XXX XXX E A E XXX XXX No certificate laid down and imports into the Community of biltong/jerky and pasteurised meat products are not authorised unless the country is authorised in Part 2 for treatment A  for the relevant species.